Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 07/05/2019 is acknowledged.  Claims 2-3, 5-8, 11-15, 17, 19-22 and 25-28 are pending.  Claim 28 is withdrawn from consideration.  Claims 2-3, 5-8, 11-15, 17, 19-22 and 25-27 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 05/25/2021 is acknowledged.  Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021.  Claims 2-3, 5-8, 11-15, 17, 19-22 and 25-27 of group 1 were elected in the reply filed on 05/25/2021.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2019 and 7/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claims 8, 11-13 and 25 are objected to for the following informalities:
Claims 8 and 25 should have a period at the end.
Claims 11-13 appear to be (Original) claims but must be written as (Original).  Claim Text: The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended (MPEP 714, IIC, subsection C).  After each claim number, the status 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 5-8, 11-15, 17, 19-22 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Andrian et al. “Von Andrian” (US PGPUB 2010/0092425).
	The claims are directed to a nanoparticle comprising: a polymer core; a lipid shell, wherein the lipid shell encapsulates the polymer core; a first stimulating molecule. wherein the first stimulating protein molecule is attached to the outer surface of the lipid shell, a first nicotine-hapten antigen, wherein the first nicotine-hapten antigen is attached to the first stimulating molecule: and a second nicotine-hapten antigen, wherein the second nicotine-hapten antigen is attached to the outer surface of the lipid shell and wherein the second nicotine-hapten antigen is not attached to the first stimulating molecule.
Regarding Claim 2, Von Andrian discloses a nanoparticle (A nanocarrier can be, but is not limited to, one or a plurality of lipid-based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, and/or nanoparticles that are developed using a combination of nanomaterials such as lipid-polymer nanoparticles, Para. [0019]) comprising: a polymer core (To give but one example, nanocarriers may have a core/shell structure, wherein the core is one layer (e.g. a polymeric core) and the shell is a second layer (e.g. a lipid bilayer or monolayer), Para. [0106]); a lipid 
	Regarding Claim 3, Von Andrian discloses the nanoparticle of claim 2, wherein the polymer core comprises poly(lacticco-glycolic acid) (In some embodiments, the nanocarrier is composed of PEG-PLGA polymers, Para. [0020]).
Regarding Claim 5, Von Andrian discloses the nanoparticle of claim 2, wherein the lipid shell comprises a lipid selected from the group consisting of; dioleoyl trimethylammonium propane (DOTAP) ora derivative thereof, cholesterol, DSPE (1,2-Distearoylphosphatidylethanolamine)-PEG (polyethylene glycolj-maleimide, and DSPE-PEG-amine, a DSPE-PEG having at least one reactive terminal group, and any combination thereof (Some non-limiting examples of compounds that can be present at the surface of the nanocarriers in order to effect the charge at the surface include 1-palmitoyl-2-oleoyl-sn-glycero-3-phosphocholine (POPC), 1.2- dioleoyl-3-trimethylammonium-propane, chloride salt (DOTAP), monosialoganglioside GM3, 1.2- dihexadecanoyl-sn-glycero-3-phospho-L-serine, sodium salt (DPPS), monophosphoryl Lipid A, and N-4-nitrobenzo-2-oxa-1,3-diazole phosphatidylethanolamine (NBD-PE), Para. [0436]).
Regarding Claim 6, Von Andrian discloses the nanoparticle of claim 2, wherein the polymer core further comprises a second stimulating molecule, wherein the second stimulating molecule is attached to or encapsulated in a polymer of the polymer core (In some embodiments, a vaccine nanocarrier comprises two types of immunomodulatory agents, wherein the first immunomodulatory agent stimulates 
Regarding Claim 7, Von Andrian discloses the nanoparticle of claim 6, wherein the second stimulating molecule is selected from the group consisting of: keyhole limpet hemocyanin (KLH) multimer, KLH subunit, tetanus toxoid (TT), cross-reacting material 197 (CRM 197), bovine serum albumin (BSA), human papillomavirus (HPV) proteins, recombinant P. aeruginosa exoprotein A, recombinant cholera toxin B, outer protein capsid of bacteriophage Qb, a peptide, and any combination thereof (In some embodiments, T cell antigen is a universal T cell antigen. In some embodiments, the universal T cell antigen is one or more peptides derived from tetanus toxoid, Epstein-Barr virus, or influenza virus Para. [0072]).
Regarding Claim 8, Von Andrian discloses the nanoparticle of claim 2, wherein the first stimulating molecule is selected from the group consisting of: keyhole limpet hemocyanin (KLH) multimer, KLH subunit, tetanus toxoid (TT), cross-reacting cross-reacting material 197 (CRM 197), bovine serum albumin (BSA), Human papillomavirus (HPV) proteins, recombinant P. aeruginosa exoprotein A, recombinant cholera toxin B, outer protein capsid of bacteriophage Qb, a peptide, and any combination thereof (In some embodiments, immunomodulatory agents may include antigens of viral organisms such as pox viruses, smallpox (variola), ebola virus, hepadnavirus, marburg virus, dengue fever virus, influenza A and B, parainfluenza, respiratory syncytial virus, measles (rubeola virus), human immunodeficiency virus (HIV), human papillomavirus (HPV), varicella-zoster, herpes simplex 1 and 2, cytomegalovirus, Epstein-Barr virus, JC virus, rhabdovirus, rotavirus, rhinovirus, adenovirus, orthomyxovirus, papillomavirus, parvovirus, picornavirus, poliovirus, mumps, rabies, reovirus, rubella, togavirus, retrovirus, coxsackieviruses, equine encephalitis, Japanese encephalitis, yellow fever, Rift Valley fever, hepatitis A, B, C, D, and E virus, and the like, Para. [0223]).

Regarding Claim 12, Von Andrian discloses the nanoparticle of claim 2, wherein the total density of the first nicotine-hapten and the second nicotine-hapten ranges from about 52 to about 115 nicotine-hapten molecules per nanoparticle (The nanoparticles formed with an average size of about 250 nm and an a molar amount of nicotine (per particle) within the range of 1-100,000, Para. [0715]).
Regarding Claim 13, Von Andrian discloses the nanoparticle of claim 2, wherein the diameter of the nanoparticle ranges from about 1 nm to 999 nm (The nanoparticles formed with an average size of about 250 nm and an a molar amount of nicotine (per particle) within the range of 1-100,000, Para. [0715]).
Regarding Claim 14, Von Andrian discloses a vaccine formulation (One aspect of the invention is the provision of vaccines, Para. [0015]: In preferred embodiments, upon injection into a mammal, a given dose of nanoparticle-nicotine bioconjugate formulation with adjuvant will stimulate immune cells (particularly APCs, including dendritic cells (DCs), macrophages and B cells or any combination of these APCs) more potently than the same dose of nanoparticle adjuvant formulation administered with free nicotine derivatives, Para. [0546]) comprising: a nanoparticle, wherein the nanoparticle comprises a polymer core (A nanocarrier can be, but is not limited to, one or a plurality of lipid-based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, and/or nanoparticles that are developed using a combination of nanomaterials such as lipid-polymer nanoparticles, Para. [0019]; to give but one example, nanocarriers may have a core/shell structure, 
Regarding Claim 15, Von Andrian discloses the vaccine formulation of claim 14, further comprising a second stimulating molecule, wherein the first stimulating molecule is encapsulated in the lipid shell (Optionally the synthetic nanocarriers of the invention further contain one or more of an immunomodulatory agent, an immunostimulatory agent, and a targeting agent (also referred to herein as "targeting moiety"). The immunomodulatory agent induces an immune response in B and/or T cells. The immunostimulatory agent helps stimulate the immune system (in a manner that can ultimately enhance, suppress, direct, or redirect an immune response), Para. [0010]; in some embodiments, immunostimulatory agents are interleukins, interferon, cytokines, etc., Para. [0073]; in some embodiments, the immunostimulatory agent is on the surface of the nanocarrier and/or is encapsulated within the nanocarrier, Para. [0029]).

Regarding Claim 19, Von Andrian discloses the vaccine formulation of claim 18, wherein the second stimulating molecule is selected from the group consisting of: keyhole limpet hemocyanin (KLH) multimer, KLH subunit, tetanus toxoid (TT), cross-reacting material 197 (CRM 19 7), bovine serum albumin (BSA), Human papillomavirus (HPV) proteins, recombinant P. aeruginosa exoprotein A, recombinant cholera toxin B, outer protein capsid of bacteriophage Qb, a peptide, and any combination thereof (In some embodiments, T cell antigen is a universal T cell antigen. In some embodiments, the universal T cell antigen is one or more peptides derived from tetanus toxoid, Epstein-Barr virus, or influenza virus Para. [0072]).
Regarding Claim 20, Von Andrian discloses the vaccine formulation of claim 13, wherein the first stimulating molecule is selected from the group consisting of: keyhole limpet hemocyanin (KLH) multimer, KLH subunit, tetanus toxoid (TT), cross-reacting material 197 (CRM 197), bovine serum albumin (BSA), Human papillomavirus (HPV) proteins, recombinant P. aeruginosa exoprotein A, recombinant cholera toxin B, outer protein capsid of bacteriophage Qb, a peptide, and any combination thereof (In some embodiments, immunomodulatory agents may include antigens of viral organisms such as pox viruses, smallpox (variola), ebola virus, hepadnavirus, marburg virus, dengue fever virus, influenza A and B, parainfluenza, respiratory syncytial virus, measles (rubeola virus), human immunodeficiency virus (HIV), human papillomavirus (HPV), varicella-zoster, herpes simplex 1 and 2, cytomegalovirus, Epstein-Barr virus, JC virus, rhabdovirus, rotavirus, rhinovirus, adenovirus, orthomyxovirus, 
Regarding Claim 21, Von Andrian discloses the vaccine formulation of claim 13, wherein the first nicotine-hapten and the second nicotine hapten are different (In some embodiments, a vaccine nanocarrier comprises exactly two distinct types of immunomodulatory agents. In some embodiments, a vaccine nanocarrier comprises greater than two distinct types of immunomodulatory agents, Para. [0086]).
Regarding Claim 22, Von Andrian discloses the vaccine formulation of claim 13, wherein the first nicotine-hapten and the second nicotine-hapten are the same (In some embodiments, all of the immunomodulatory agents of a vaccine nanocarrier are different. In some embodiments, a vaccine nanocarrier comprises exactly one distinct type (i.e., species) of immunomodulatory agent. For example, when the immunomodulatory agent is an antigen, all of the antigens that are in the vaccine nanocarrier are the same, Para. [0086]).
Regarding Claim 25, Von Andrian discloses the vaccine formulation of claim 13, wherein the vaccine formulation does not contain Alum (In some embodiments, the adjuvant is alum, MF59, R848, cholera toxin, squalene, phosphate adjuvants, or tetrachlorodecaoxide, Para. [0073]; VSV-G was either given in soluble form mixed with alum or conjugated to non-targeted or targeted (with surface immobilized human Fc) PLGA nanoparticles with or without alum as an adjuvant, Para. [0708]).
Regarding Claim 26, Von Andrian discloses the nanoparticle of claim 1, further comprising a method of treating nicotine addiction or a symptom thereof in a subject in need thereof, the method comprising: administering the nanoparticle to the subject in need thereof (In some embodiments, where the method is for treating or preventing an addiction (or for treating a subject exposed to or who may be exposed to a toxin), the nanocarrier comprises the addictive substance or toxin, an adjuvant, and a T cell. In some embodiments, the method raises high titer antibodies that bind and neutralize the offending agent before it reaches its effector site (e.g., the brain). In some embodiments, the addictive substance or toxin is at a high density on the surface of the nanocarrier, Para. [0080]; In some embodiments, the addictive substance is nicotine, Para. [0042]).

Therefore, the cited prior art anticipates the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648